Case 2:15-cv-01475-JFB-GRB Document 32 Filed 02/27/19 Page 1 of 2 PageID #: 105



 Report and Recommenda on Upon Referral of a Mo on for
 Damages to Magistrate Judge Brown
 Case Name and Docket Number:        Manuel Zhispon v. Strong Construc on of New York Corp., et al.
                                     15-CV-1475 (JFB) (GRB)

      Before the undersigned, on referral from the Honorable Joseph F. Bianco, is plain ﬀ’s mo on for
 damages a er the Court entered default judgment against defendant Strong Construc on of New York
 Corpora on (“Strong Construc on”). See DE 17 (gran ng default judgment); DE 29 (referring mo on for
 damages).1 Having reviewed all of the moving papers, I hereby ﬁnd as follows:

 Liability
        Defendant’s default cons tutes “an admission of all well-pleaded allega ons against the defaul ng
 party.” Vt. Teddy Bear Co. v. 1–800 BEARGRAM Co., 373 F.3d 241, 244 (2d Cir.2004). Nevertheless, the court
 is “required to determine whether the [plain ﬀ]'s allega ons establish [defendant]'s liability as a ma er of
 law.” Finkel v. Romanowicz, 577 F.3d 79, 85 (2d Cir. 2009). Based upon examina on of the complaint and
 mo on papers, I ﬁnd that plain ﬀ has demonstrated that the uncontroverted allega ons, without more,
 establish the defendant's liability on the following causes of ac on:2

        First Cause of Ac on: Failure to Pay Over me Wages in Viola on of the FLSA
        Third Cause of Ac on: Failure to Pay Over me Wages in Viola on of the NYLL
        Fourth Cause of Ac on: Statutory Damages under NYLL Sec on 195

 Damages
       “To establish damages upon a default, the movant need only prove that the ‘compensa on sought
 relate[s] to the damages that naturally ﬂow from the injuries pleaded.’” OneWest Bank, N.A. v. Bianchini, No.
 CV 14-3234 (DRH) (GRB), 2016 WL 1039491, at *2 (E.D.N.Y. Feb. 22, 2016), report and recommenda on
 adopted, 2016 WL 1045533 (E.D.N.Y. Mar. 15, 2016) (ci ng Greyhound Exhibitgrp., Inc. v. E.L. U.L. Realty Corp.,
 973 F.2d 155, 158 (2d Cir. 1992)). Based upon review of aﬃdavits and other documentary evidence, see
 Transatlan c Marine Claims Agency, Inc. v. Ace Shipping Corp, 109 F.3d 105, 111 (2d Cir. 1997) (court may rely
 upon aﬃdavits and documents in calcula ng damages upon default), I ﬁnd that plain ﬀ has established
 damages in the following amount(s):

 X Principal Damages [DE 26 at ¶¶ 6–8; DE 27 at 3–5]                                $_51,048.48____
 X Liquidated Damages [DE 27 at 6–7]                                                $_33,048.79____
 X Statutory Damages [DE 27 at 7]                                                   $_2,500.00_____

     Total Award                                                                    $_86,597.27____

 The Court should also award per diem pre-judgment interest from February 16, 2012, un l the date of the
 district court order, at the rate of $12.59. [DE 27 at 7–8]


 1
   Plain ﬀ’s ﬁrst mo on for damages was deemed withdrawn because of inadequate eviden ary submissions and a
 failure to provide an aﬃdavit that plain ﬀ properly received a transla on. See Report & Recommenda on dated
 February 22, 2018; DE 21 (adop ng Report and Recommenda on).
 2
   Plain ﬀ expressly waived and abandoned his second cause of ac on, and part of his ﬁrst cause of ac on, for
 failure to pay wages. See DE 27 at 1, n. 1.
Case 2:15-cv-01475-JFB-GRB Document 32 Filed 02/27/19 Page 2 of 2 PageID #: 106


 Conclusion
       Therefore, the undersigned respec ully recommends that the Court grant the mo on for damages and
 award plain ﬀ damages in the amount of $86,597.27, plus per diem pre-judgment interest from February 16,
 2012, un l the date of the district court order, at the rate of $12.59.

 Objec ons
       A copy of this Report and Recommenda on is being provided to plain ﬀ’s counsel via ECF.
 Furthermore, the Court directs plain ﬀ (1) to serve copies of this Report and Recommenda on by overnight
 mail to defendant at its last known address, and (2) to ﬁle proof of service on ECF within two days. Any
 wri en objec ons to this Report and Recommenda on must be ﬁled with the Clerk of the Court within
 fourteen (14) days of service of this report. 28 U.S.C. § 636(b)(1) (2012); Fed. R. Civ. P. 6(a), 72(b). Any
 requests for an extension of me for ﬁling objec ons must be directed to the district judge assigned to this
 ac on prior to the expira on of the fourteen (14) day period for ﬁling objec ons. Failure to ﬁle objec ons
 within fourteen (14) days will preclude further review of this report and recommenda on either by the
 District Court or Court of Appeals. Thomas v. Arn, 474 U.S. 140, 145 (1985) (“[A] party shall ﬁle objec ons
 with the district court or else waive right to appeal.”); Caidor v. Onondaga Cnty., 517 F.3d 601, 604 (2d Cir.
 2008) (“[F]ailure to object mely to a magistrate’s report operates as a waiver of any further judicial review of
 the magistrate’s decision.”).


 /s/ Gary R. Brown                                                                 02/27/2019
 GARY R. BROWN, United States Magistrate Judge                                     Date




 DEFAULT JUDGMENT REPORT AND RECOMMENDATION|             PAGE | 2
 MAGISTRATE JUDGE BROWN
